Case 2:17-cv-11910-MAG-DRG ECF No. 537 filed 03/20/19         PageID.14683    Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  USAMA JAMIL HAMAMA, et al.,

        Petitioners and Plaintiffs,
                                             Case No. 2:17-cv-11910
                                             Hon. Mark A. Goldsmith
  v.
                                             Mag. David R. Grand
  REBECCA ADDUCCI, et al.,
                                             Class Action
        Respondents and Defendants.



       PETITIONERS’ RESPONSE TO RESPONDENTS’ MOTION TO RE-
                DETAIN MOUAYED KAS YONAN, ECF 535

  I.    Introduction
        Respondents seek to exempt class member Mouayed Kas Yonan from this

  Court’s November 20 Order requiring release under Zadvydas v. Davis, 533 U.S.

  678 (2001), ECF 490, arguing that because he was convicted of a new offense after

  being released on bond, he can be redetained. Respondents do not address

  Zadvydas or the November 20 Order at all, much less show that Mr. Yonan’s

  removal is significantly likely in the reasonably foreseeable future. In fact, if this

  Court countenances Mr. Yonan’s redetention he is likely to spend years

  incarcerated without any other judicial review, either by an immigration court or

  federal court.
Case 2:17-cv-11910-MAG-DRG ECF No. 537 filed 03/20/19       PageID.14684   Page 2 of 10



        Because the government has not met its burden of establishing that Mr.

  Yonan’s removal is significantly likely to occur in the reasonably foreseeable

  future, this Court should order his immediate release.

  II.   Factual Background
        Mouayed Kas Yonan, a Chaldean Catholic, came to the United States in

  1973 at age five. Exh. 1, Bajoka Decl, ¶ 12. He speaks no Arabic whatsoever and

  knows no one in Iraq, as his entire family is in the United States. Id. He was

  originally ordered removed in August 2005, but lived in the community under an

  order of supervision. Id., ¶ 3. He would be in grave danger in Iraq because of his

  religion and the fact that he is clearly American, id., ¶ 12, and because he is a

  member of the Hamama class, which has been described in Iraqi media as

  consisting of serious criminals. See ECF 87 PgID 2353 (June 24, 2017 preliminary

  injunction).

        Mr. Yonan voluntarily surrendered himself to ICE on September 20, 2017,

  knowing full well that he would be detained. Id., ¶ 4. Following this Court’s

  January 2018 Order requiring release of individuals unless a bond hearing found

  individualized cause for detention, ECF 191, Mr. Yonan was released on April 5,

  2018, on a $20,000 bond (later rescinded on appeal to the Board of Immigration

  Appeals). Id., ¶ 5. He had spent six and a half months incarcerated.




                                           2
Case 2:17-cv-11910-MAG-DRG ECF No. 537 filed 03/20/19         PageID.14685     Page 3 of 10



        Mr. Yonan struggles with opioid addiction issues. Id., ¶ 10. If Mr. Yonan is

  released, both he and his family are committed to getting him drug treatment to

  address his addiction issues, and such treatment is immediately available to him.

  Id., ¶ 11, 13. In August 2018, he was arrested for stealing a wallet that had been

  left on the counter of a store, and of using the wallet owner’s credit card . Id., ¶ 7.

  He took responsibility for his offense and pled guilty. Id., ¶ 8. The criminal justice

  system meted out punishment for that offense—a sentence of 220 days. Id., ¶ 9.

        On January 20, 2019, after Mr. Yonan had served his time, ICE took him

  into custody. Id., ¶ 9. Mr. Yonan has now spent about eight and half months in ICE

  custody.

        After Mr. Yonan turned himself in and was detained by ICE in September of

  2017, he moved to reopen his immigration case based on changed country

  conditions. Id., ¶ 14. That motion was granted on December 20, 2017, and he now

  has a master calendar hearing scheduled for March 26, 2019, with a merits hearing

  likely to be scheduled some 60 to 90 days after that. Id., ¶ 14.

        Mr. Yonan’s immigration attorney predicts that it will take several years

  before his immigration case concludes, regardless of the outcome of the pending

  immigration hearing. Id., ¶ 14. If Mr. Yonan obtains relief and the government

  appeals, as it has done in many of the Hamama case, ICE will—absent an order

  from this Court—continue to detain him under the purported authority of 8 U.S.C.



                                            3
Case 2:17-cv-11910-MAG-DRG ECF No. 537 filed 03/20/19       PageID.14686    Page 4 of 10



  § 1226(c). Id., ¶ 14. Given the dangers he faces in Iraq and his strong tries in the

  U.S., if Mr. Yonan loses, he intends to appeal, first to the Board of Immigration

  Appeals, and then, if necessary, to the Sixth Circuit. Id., ¶ 14. Mr. Yonan’s

  immigration attorney, who has extensive experience in immigration law generally

  and with Hamama cases in particular, estimates that if Mr. Yonan is not released

  by this Court, he will remain in prolonged detention for what will likely be two

  years or more with no chance at obtaining a bond. Id., ¶ 15.

         Not only will it likely be years before Mr. Yonan’s immigration case

  concludes, but the government has not put forth any evidence showing that, in the

  event Mr. Yonan ultimately loses, Iraq will even be willing to accept him. Pursuant

  to ECF 533 PageID 14649 (and its predecessor order), Petitioners are to be notified

  when Iraq issues travel documents. Petitioners have received no such notice

  regarding Mr. Yonan.

         ICE did not seek this Court’s permission before redetaining Mr. Yonan in

  January, even though this Court’s Zadvydas Order had issued two months earlier,

  ECF 490. Instead, ICE arrogated to itself the unilateral right to rearrest a class

  member based on ICE’s own view that the Zadvydas Order should not apply.

  III.   Law and Argument
         Mr. Yonan, as a detained class member who does not have an individual

  habeas case, is a member of the Zadvydas subclass. In this Court’s November 20,



                                           4
Case 2:17-cv-11910-MAG-DRG ECF No. 537 filed 03/20/19        PageID.14687   Page 5 of 10



  2018 Opinion granting Zadvydas relief, ECF 490, this Court set out the relevant

  standards for the detention of Zadvydas subclass members:

        The Zadvydas subclass has been detained well beyond the
        presumptively reasonable period of six months. Therefore, to be
        considered for Zadvydas relief, Petitioners must show “good reason to
        believe that there is no significant likelihood of removal in the
        reasonably foreseeable future,” which the Government must then
        rebut. Zadvydas, 533 U.S. at 701. The Government can rebut the
        showing with evidence that removal is significantly likely, otherwise
        detention justified by preventing flight “is weak or nonexistent where
        removal seems a remote possibility at best,” id. at 691, and that
        removal will occur in the “reasonably foreseeable future,” a time
        period that shrinks the longer detention persists, id. at 701.
  ECF 490, PgID 14182-83. The Court went on to find, based on “ample evidence,”

  that “Petitioners have more than met their burden of showing good reason to

  believe that their removal is unlikely in the reasonably foreseeable future.” Id. at

  PgID 14183. The Court further found that “[t]he Government has not met its

  burden of rebutting that Petitioners’ removal is not significantly likely in the

  foreseeable future...” Id. at PgID 14187. The Court therefore ordered release of

  Zadvydas subclass members who have been detained more than six months, absent

  some strong special justification for detention. Id. at PgID 14200.

        Under Zadvydas, a change in the likelihood of removal is the only

  permissible basis for redetention. The core teaching of Zadvydas is that civil

  immigration detention must be in service of its purpose: removal. If removal is not

  significantly likely in the reasonably foreseeable future, such detention is



                                            5
Case 2:17-cv-11910-MAG-DRG ECF No. 537 filed 03/20/19         PageID.14688     Page 6 of 10



  impermissible. A new criminal conviction cannot be the basis for further civil

  immigration detention, because such further detention would not serve its

  constitutionally permissible purpose: “assuring the alien’s presence at the moment

  of removal.” Zadvydas, 533 U.S. at 690. See also Ly v. Hansen, 351 F.3d 263, 271

  (6th Cir. 2003) (“The goal of pre-removal incarceration must be to ensure the

  ability of the government to make a final deportation.”).

        Respondents do not even attempt to show that Mr. Yonan’s removal is

  significantly likely in the reasonably foreseeable future. Instead they argue,

  without citation to a single case, that they can continue to incarcerate him for

  however many years it takes for his immigration case to conclude and, if he loses,

  for however many months or years it takes for Iraq to decide whether to agree to

  his removal. The only basis they give for such indefinite detention is 8 U.S.C.

  § 1226(c), the pre-order mandatory detention statute. But this Court has already

  held that Zadvydas applies to pre-order detainees like Mr. Yonan who are held

  under 8 U.S.C. § 1226(c). And under Zadvydas, Mr. Yonan cannot be detained

  unless his removal is significantly likely in the reasonably foreseeable future.

        Respondents’ suggestion that Mr. Yonan deserves incarceration because he

  committed a new offense misses the point. Mr. Yonan could be and was punished.

  That happened in the criminal justice system. He was sentenced to 220 days in jail

  as a sanction for his misconduct. But the purpose of immigration detention, versus



                                            6
Case 2:17-cv-11910-MAG-DRG ECF No. 537 filed 03/20/19         PageID.14689    Page 7 of 10



  criminal detention, is removal. And absent a significant likelihood of removal in

  the reasonably foreseeable future, Mr. Yonan cannot simply be locked up by ICE

  indefinitely because he stole a wallet.

        Only exceptional situations—such as concerns about “terrorism or other

  special circumstances,” Zadvydas, 533 U.S. at 696—justify immigration detention

  that is not tied the purpose of effectuating removal. These limitations are also

  reflected in the regulations, which delineate the narrow circumstances and

  procedural protections that apply to detention in “special circumstances even

  though there is no significant likelihood that the alien will be removed in the

  reasonably foreseeable future.” 8 C.F.R. § 241.14. Those regulations allow for

  detention of “especially dangerous” individuals or national security/terrorism

  threats, subject to procedural protections. There are no allegations that are strong

  special justifications for Mr. Yonan’s detention, or that he is danger to national

  security.

        While criminal conduct can result in criminal detention as a penalty for such

  misconduct, civil detention cannot properly be unmoored from its ostensible civil

  purpose of effectuating removal. In sum, Mr. Yonan could be and was incarcerated

  as punishment for the offense. But all of that occurred in the context of his criminal

  case. It in no way affects whether his removal is significantly likely in the

  reasonably foreseeable future.



                                            7
Case 2:17-cv-11910-MAG-DRG ECF No. 537 filed 03/20/19     PageID.14690    Page 8 of 10



  IV.   Relief Requested
        Because the government has not met its burden under Zadvydas, this Court

  shoulder order Mr. Yonan’s immediate release under an order of supervision.



  Respectfully submitted,

  Miriam J. Aukerman (P63165)             Judy Rabinovitz (NY Bar JR-1214)
  Bonsitu A. Kitaba (P78822)              Lee Gelernt (NY Bar LG-8511)
  ACLU FUND OF MICHIGAN                   ACLU FOUNDATION
  2966 Woodward Avenue                      IMMIGRANTS’ RIGHTS PROJECT
  Detroit, Michigan 48201                 125 Broad Street, 18th Floor
  (313) 578-6814                          New York, NY 10004
  msteinberg@aclumich.org                 (212) 549-2618
                                          jrabinovitz@aclu.org
  /s/Kimberly L. Scott
  Kimberly L. Scott (P69706)              Margo Schlanger (P82345)
  Wendolyn W. Richards (P67776)           Cooperating Attorney, ACLU Fund
  Cooperating Attorneys, ACLU Fund         of Michigan
    of Michigan                           625 South State Street
  MILLER, CANFIELD, PADDOCK               Ann Arbor, Michigan 48109
   & STONE, PLC                           734-615-2618
  101 N. Main St., 7th Floor              margo.schlanger@gmail.com
  Ann Arbor, MI 48104
  (734) 668-7696                          Susan E. Reed (P66950)
  scott@millercanfield.com                MICHIGAN IMMIGRANT RIGHTS
                                            CENTER
  Nora Youkhana (P80067)                  3030 S. 9th St. Suite 1B
  Nadine Yousif (P80421)                  Kalamazoo, MI 49009
  Cooperating Attorneys, ACLU Fund        (269) 492-7196, Ext. 535
    of Michigan                           Susanree@michiganimmigrant.org
  CODE LEGAL AID INC.
   27321 Hampden St.
  Madison Heights, MI 48071
  (248) 894-6197
  norayoukhana@gmail.com



                                         8
Case 2:17-cv-11910-MAG-DRG ECF No. 537 filed 03/20/19      PageID.14691   Page 9 of 10



  María Martínez Sánchez (NMBar126375) Lara Finkbeiner (NY Bar 5197165)
  ACLU OF NEW MEXICO                   Mark Doss (NY Bar 5277462)
  1410 Coal Ave. SW                    INTERNATIONAL REFUGEE
  Albuquerque, NM 87102                  ASSISTANCE PROJECT
  msanchez@aclu-nm.org                 One Battery Park Plaza, 4th floor
                                       New York, NY 10004
  David B. Johnson (Ill. 6186478)      (516) 838-1869
  Cooperating Attorney, ACLU Fund      lfinkbeiner@refugeerights.org
    of Michigan
  573 Hawksnest Drive
  South Haven, MI 49090
  (616) 302-5226
  Notworking2012@gmail.com

                      Attorneys for All Petitioners and Plaintiffs


  William W. Swor (P21215)
  WILLIAM W. SWOR
  & ASSOCIATES
  1120 Ford Building
  615 Griswold Street
  Detroit, MI 48226
  wwswor@sworlaw.com

  Attorney for Petitioner/Plaintiff Usama Hamama

  Dated: March 20, 2019




                                         9
Case 2:17-cv-11910-MAG-DRG ECF No. 537 filed 03/20/19         PageID.14692   Page 10 of 10



                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 20, 2019, I electronically filed the foregoing

   papers with the Clerk of the Court using the ECF system which will send

   notification of such filing to all ECF filers of record.



                                     By: /s/Kimberly L. Scott
                                     Kimberly L. Scott (P69706)
                                     Cooperating Attorneys, ACLU Fund of Michigan
                                     MILLER, CANFIELD, PADDOCK
                                       & STONE, PLC
                                     101 N. Main St., 7th Floor
                                     Ann Arbor, MI 48104
                                     (734) 668-7696
                                     scott@millercanfield.com
